Citation Nr: 1424288	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  04-35 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability (including osteoarthritis of the lumbosacral spine), to include as secondary to the service-connected residuals of a shell fragment wound to the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1961 to November 1969 and from February 1970 to May 1982, a portion of which represented service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran in this case testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  

This issue has been previously remanded for further development in June 2011, November 2012, May 2013, and November 2013.  The case is now, once more, before the Board for appellate review.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records relevant to the issue on appeal.  This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay, this case must yet again be remanded for additional development. The Board points out that it is obligated by law to ensure that VA complies with all Remand directives; the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board first remanded this issue because the examiner had incorrectly stated that the Veteran had no treatment related to the back in service.  In a June 2013 examination, the VA examiner provided the requested addendum opinion and did reference the Veteran's June 1977 service treatment record; however, he failed to note an August 1980 service treatment record in which the Veteran received a diagnosis of lumbosacral strain, and, in his rationale, the examiner indicated erroneously that there was "no documentation in the service medical records regarding the Veteran's back."  The Board again remanded for an addendum opinion which would properly address the Veteran's in-service treatment.

In December 2013, the same VA examiner provided an addendum opinion which consisted of copies of the December 2012 and June 2013 reports and the added statement that these reports are "self-explanatory" and "answer[] all the issues you raised."  The examiner offered no further explanation for his findings, other to repeat his former assertion that the back disorder was caused by aging, and again did not address the August 1980 service treatment record showing treatment for lumbosacral strain. Here, a new VA examination and medical opinion must be obtained.

Finally, in a December 2013 rating decision, the Veteran was granted entitlement to service connection for Parkinson's disease, effective date April 10, 2013.  As his treatment records indicate that this disorder may affect his low back disability, an opinion regarding aggravation of the disorder at issue must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment records from the Huntington, Virginia VA Medical Center since October 2013.

2.  After any additional records are obtained and associated with the claims file, the Veteran should be afforded a VA examination, with an examiner other than the examiner who performed the December 2012 VA examination, to ascertain the nature and etiology of any current low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After reviewing all pertinent medical records associated with the claims file, the examiner is asked to address the following:

(i)  What are the Veteran's current diagnoses related to the low back?  For each found diagnosis, is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset during service or is otherwise related to any event or injury in service?  Please explain why or why not, with full discussion of the Veteran's medical history.  The examiner must discuss the Veteran's in-service treatments in June 1977 and August 1980 and explain why they would or would not result in his current low back disorder.  The examiner must also discuss the Veteran's lay statements regarding having experienced a fall from an armored personnel carrier and having exposure to extreme cold during service.

(ii)  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability is aggravated (permanently worsened beyond the natural progression) by his service-connected left knee disability?  Please explain why or why not and address the Veteran's lay statements and treatment records demonstrating that the Veteran has instability of the knees.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(iii)  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability is aggravated by his service-connected Parkinson's disease?  Please explain why or why not.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The reasons and bases for all opinions expressed should be provided and the report must include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



